Exhibit 10.04
Common Stock Purchase Warrant




THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE PROVISIONS OF ANY
APPLICABLE STATE SECURITIES LAWS, BUT HAVE BEEN ACQUIRED BY THE REGISTERED
HOLDER HEREOF FOR PURPOSES OF INVESTMENT AND IN RELIANCE ON STATUTORY EXEMPTIONS
UNDER THE ACT, AND UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES
AND THE SECURITIES ISSUED UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED,
TRANSFERRED OR ASSIGNED, NOR MAY THIS WARRANT BE EXERCISED, EXCEPT IN A
TRANSACTION WHICH IS EXEMPT UNDER THE PROVISIONS OF THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT.
 


COMMON STOCK PURCHASE WARRANT


Date of Issuance: January __, 2011
Certificate No. WB-1



For value received, ORGANIC ALLIANCE, INC., a Nevada corporation (the
“Company”), hereby grants to THREAD MASTER GP LLC, a California limited
liability company (“TMGP”), or its permitted transferees and assigns, the right
to purchase from the Company a total of 9,047,085 shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), at a price per share equal
to (i) if the Company sells Common Stock in its next Stock Sale (as defined
below), the price at which such Common Stock is so sold, (ii) if the Company
does not sell Common Stock in its next Stock Sale, the Preferred Stock Price (as
defined below) for the shares of preferred stock sold in such Stock Sale, or
(iii) if no Stock Sale occurs on or prior to June 30, 2011, $0.01 per share
(such price per share, as may be adjusted as provided herein, the “Exercise
Price”).  Upon the occurrence of an Event of Default, the then existing Exercise
Price shall be reduced to, or if no Exercise Price has yet been established, the
Exercise Price shall be set at, $0.01 per share (the “Default Exercise
Price”).  As used herein, “Preferred Stock Price” means (x) in the case of the
sale of shares of convertible preferred stock in the Stock Sale, the Common
Stock equivalent price based on the initial conversion rate of the convertible
preferred stock, and (y) in the case of the sale of non-convertible shares of
preferred stock in the Stock Sale, the Fair Market Value on the date of the
Stock Sale.
 
The Exercise Price and number of Warrant Shares (and the amount and kind of
other securities) for which this Warrant is exercisable shall be subject to
adjustment as provided in Section 2 hereof.   This Warrant is being issued in
connection with the Loan Agreement between TMGP and the Company, dated as of the
date hereof (the “Loan Agreement”).  Certain capitalized terms used herein are
defined in Section 4 hereof.
 
This Warrant is subject to the following provisions:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Exercise of Warrant
 
 
1.1           Terms of Warrant; Exercise Period.
 
 
1.1.1           Subject to the terms of this Agreement, the Registered Holder
shall have the right, commencing on the date that the Exercise Price has been
established and expiring on the earlier of (i) the fifth anniversary of the date
that the Exercise Price has been established, or (ii) June 30, 2016  (the
“Expiration Date”), to exercise this Warrant, from time to time and in whole or
in part, and receive from the Company the number of Warrant Shares which the
Registered Holder may at the time be entitled to receive on exercise of this
Warrant and payment of the Exercise Price then in effect for the Warrant
Shares.  To the extent not exercised prior to the Expiration Date, this Warrant
shall become void and all rights thereunder and all rights in respect thereof
under this Warrant shall cease as of such time.
 
 
1.1.2  This Warrant may be exercised by the Registered Holder, in whole or in
part, by surrendering to the Company this Warrant accompanied by the Exercise
Agreement attached hereto duly executed, and payment of the aggregate Exercise
Price for the Warrant Shares so purchased (the “Aggregate Exercise
Price”).  Payment of the Aggregate Exercise Price shall be made either (I) by a
check payable to the Company in an amount equal to the Aggregate Exercise Price,
(II) by the surrender to the Company of shares of Common Stock of the Company
having a Fair Market Value equal to the Aggregate Exercise Price, or (III) as
provided in Section 1.2 below.
 
 
1.2           Net Issue Exercise.  In lieu of the payment methods set forth in
Section 1.1.2 above, the Registered Holder may elect to exchange all or some of
this Warrant for Warrant Shares equal to the value of the amount of the Warrant
being exchanged on the date of exchange (a “Net Issue Exercise”).  If the
Registered Holder elects to exchange this Warrant as provided in this Section
1.1.2, Registered Holder shall tender to the Company this Warrant, along with
written notice of Registered Holder’s election to exchange some or all of this
Warrant (the “Net Issue Notice”), and the Company shall issue to Registered
Holder the number of Warrant Shares computed using the following formula:
 


X =
Y (A-B)
   
A
 
 
Where:   X =
the number of Warrant Shares to be issued to Registered Holder.
 
Y =
the number of Warrant Shares subject to this Warrant in respect of which the net
issue election is made (i.e., the right to exercise is being surrendered)
pursuant to this Section 1.2
 
A =
the Fair Market Value of one Warrant Share.
 
B =
the Exercise Price

 
Upon any Net Issue Exercise, the Company will cause to be delivered to the
Company’s transfer agent an opinion of counsel that the holding period under
Rule 144 with respect to any Warrant Shares issued to Registered Holder as a
result of such Net Issue Exercise commenced as of the Date of Issuance of this
Warrant, provided that the provisions of Rule 144 in effect at the time of such
exercise support such an opinion.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3           Exercise Procedure
 
 
1.3.1           This Warrant shall be deemed to have been exercised at the close
of business on the date the Company is in receipt of this Warrant and either (a)
a completed Exercise Agreement and payment of the Aggregate Exercise Price, or
(b) a completed Net Issue Notice (the “Exercise Time”).
 
 
1.3.2           Certificates for Warrant Shares purchased upon exercise of this
Warrant shall be delivered by the Company to the Registered Holder within three
business days after the Exercise Time.  Unless this Warrant has expired or all
of the purchase rights represented hereby have been exercised, the Company shall
prepare a new Warrant, substantially identical hereto, representing the rights
formerly represented by this Warrant that have not expired or been exercised and
shall, within such three-day period, deliver such new Warrant to the Person
designated for delivery in the Exercise Agreement or the Net Issue Notice, as
applicable (or, if no Person is designated, to the Registered Holder).
 
 
1.3.3           The Warrant Shares issuable upon the exercise of this Warrant
shall be deemed to have been issued to the Registered Holder at the Exercise
Time, and the Registered Holder shall be deemed for all purposes to have become
the record holder of such Warrant Shares at the Exercise Time.
 
 
1.3.4           The Company shall not close its books against the transfer of
this Warrant or of any Warrant Shares issued or issuable upon the exercise of
this Warrant in any manner which interferes with the timely exercise of this
Warrant.
 
 
1.3.5           The Company shall make any governmental filings or obtain any
governmental approvals required to be made or obtained by it in connection with
the exercise of this Warrant by the Registered Holder.
 
 
1.3.6           The Company shall at all times reserve and keep available out of
its authorized but unissued capital stock, solely for the purpose of issuance
upon the exercise of this Warrant, the maximum number of Warrant Shares issuable
upon the exercise of this Warrant.  All Warrant Shares that are so issuable
shall, when issued and upon the payment of the Exercise Price therefor, be duly
and validly issued, fully paid and nonassessable and free from all taxes, liens
and charges.  The Company shall take all such actions as may be necessary to
assure that all such Warrant Shares may be so issued without violation by the
Company of any applicable law or governmental regulation or any requirements of
any domestic securities exchange upon which securities of the Company may be
listed (except for official notice of issuance which shall be immediately
delivered by the Company upon each such issuance).
 
 
1.4           Exercise Agreement.  Upon any exercise of this Warrant (other than
a Net Issue Exercise), the Registered Holder shall deliver an Exercise Agreement
in the form set forth in Exhibit I hereto, except that if the Warrant Shares are
not to be issued in the name of the Person in whose name this Warrant is
registered, the Exercise Agreement shall also state the name of the Person to
whom the certificates for the Warrant Shares are to be issued, and if the number
of Warrant Shares to be issued does not include all the Warrant Shares
purchasable hereunder, it shall also state the name of the Person to whom a new
Warrant for the unexercised portion of the rights hereunder is to be issued.
 
 
3

--------------------------------------------------------------------------------

 
 
2.           Adjustment of Exercise Price and Number of Shares.  In order to
prevent dilution of the rights granted under this Warrant, the Exercise Price
shall be subject to adjustment from time to time as provided in this Section 2,
and the number of Warrant Shares obtainable upon exercise of this Warrant shall
be subject to adjustment from time to time as provided in this Section 2.
 
 
2.1           Reorganization, Reclassification, Consolidation, Merger or
Sale.  In case of any reclassification, capital reorganization, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or any other change in the Common Stock of the Company, other than as a
result of a subdivision, combination, or stock dividend provided for in Section
2.2 below (any of which, a “Change Event”), then, as a condition of such Change
Event, lawful provision shall be made, and duly executed documents evidencing
the same from the Company or its successor shall be delivered to the Registered
Holder, so that the Registered Holder shall have the right at any time prior to
the expiration of this Warrant to purchase, at a total price equal to that
payable upon the exercise of this Warrant (subject to adjustment of the Exercise
Price as provided in Section 2), the kind and amount of shares of stock and
other securities and property receivable in connection with such Change Event by
a holder of the same number of Warrant Shares as were purchasable by the
Registered Holder immediately prior to such Change Event.  In any such case
appropriate provisions shall be made with respect to the rights and interest of
the Registered Holder so that the provisions hereof shall thereafter be
applicable with respect to any shares of stock or other securities and property
deliverable upon exercise hereof, and appropriate adjustments shall be made to
the purchase price per share payable hereunder, provided the aggregate purchase
price shall remain the same.
 
 
2.2           Subdivisions, Combinations and Other Issuances.  If the Company
shall at any time prior to the expiration of this Warrant (i) subdivide its
Common Stock, by split up or otherwise, or combine its Common Stock, or (ii)
issue additional shares of its Common Stock or other Equity Securities as a
dividend with respect to any shares of its Common Stock, the number of shares of
Common Stock issuable on the exercise of this Warrant shall forthwith be
proportionately increased in the case of a subdivision of stock, or
proportionately decreased in the case of a combination.  Appropriate adjustments
shall also be made to the purchase price payable per share, but the aggregate
purchase price payable for the total number of Warrant Shares purchasable under
this Warrant (as adjusted) shall remain the same.  Any adjustment under this
Section 2.2 shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.  Notwithstanding the foregoing, the Default Exercise Price shall not
increase as a result of any reverse stock split (and shall remain at $0.01 per
share), and the aggregate purchase price payable for the total number of Warrant
Shares purchasable under this Warrant (as adjusted by the reverse stock split)
shall decrease upon a reverse stock split.
 
 
2.3           Intentionally omitted.
 
 
 
4

--------------------------------------------------------------------------------

 
2.4           Issuance of New Warrant.  Upon the occurrence of any of the events
listed in this Section 2 that results in an adjustment of the Exercise Price or
the number Warrant Shares, the Registered Holder shall have the right to receive
a new warrant reflecting such adjustment upon the Registered Holder tendering
this Warrant in exchange.  The new warrant shall otherwise have terms identical
to this Warrant.
 
 
2.5           Notices
 
 
2.5.1           The Company shall give written notice to the Registered Holder
of this Warrant at least 15 days prior to the date on which the Company closes
its books or takes a record for determining rights to vote with respect to any
event described in this Section 2 or any dissolution or liquidation.
 
 
2.5.2           The Company shall also give written notice to the Registered
Holder of this Warrant at least 10 days prior to the date on which any event
described in this Section 2 or any dissolution or liquidation shall take place.
 
 
3.           Registration Rights
 
 
3.1           Demand Registration
 
 
3.1.1           In case the Company shall receive from the Registered Holder a
written request that the Company effect a registration with respect to the
resale by the Registered Holder of its Registrable Securities having a net
aggregate offering price of at least $500,000 (based on the then Fair Market
Value), the Company will as soon as practicable, effect such Registration
(including, without limitation, but subject to the limitations set forth herein,
appropriate qualification under applicable state securities laws and appropriate
compliance with applicable regulations issued under the Securities Act and any
other governmental requirements or regulations) as may be so requested and as
would permit or facilitate the sale and distribution by the Registered Holder of
all or such portion of such Registrable Securities as are specified in such
request.  The Registration Statement covering the resale of all of the
Registrable Securities shall be filed for an offering to be made on a continuous
basis pursuant to Rule 415.  The Registration Statement required hereunder shall
be on Form S-1 (or such other form as may be appropriate).
 
 
3.1.2           The Company shall prepare and file with the SEC such amendments
and supplements to the Registration Statement filed under this Section 3.1.1 as
may be reasonably necessary to keep such Registration Statement effective until
all Registrable Securities have been sold pursuant to such Registration
Statement or pursuant to Rule 144.  The Company shall comply with the provisions
of the Act with respect to the disposition of all Registrable Securities covered
by such Registration Statement during such period in accordance with the
intended methods of disposition by the Holders as set forth in such Registration
Statement.
 
 
3.1.3           The right of the Registered Holder to demand that the
Registrable Securities be registered for resale may only be exercised once.
 
 
3.1.4           The Company shall not be required to effect a demand
registration during the period starting with the date sixty (60) days prior to
the Company’s good faith estimate of the date of filing of, and ending on the
date ninety (90) days following the effective date of, a Company-initiated
Registration Statement that is subject to Section 3.2 below, provided that the
Company is actively employing in good faith its reasonable best efforts to cause
such Registration Statement to become effective.
 
 
 
5

--------------------------------------------------------------------------------

 
3.1.5           The Company may defer taking any action to effect a Registration
pursuant to Section 3.1 if the Company furnishes to the Holders of Registrable
Securities to be included in the requested Registration a certificate signed by
the Chief Executive Officer of the Company stating that in the good faith
judgment of the Board of Directors of the Company it would be materially
detrimental to the Company and its stockholders for the requested registration
to be effected (or to remain effective for the period for which the subject
registration statement would otherwise be required to remain effective) because
such action (x) would materially interfere with a significant acquisition,
corporate reorganization or other similar transaction involving the Company, or
(y) would require premature disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential.  The Company
shall have the right to defer taking action with respect to the requested
Registration pursuant to this Section 3.1 for a period of not more than ninety
(90) days after receipt of the Registration request under Section 3.1.
 
 
3.1.6           In connection with any offering under this Section 3.1 involving
an underwriting that is requested by the Holders of Registrable Securities, the
Company shall be required to include Registrable Securities only in such
quantity as will not, in the good faith opinion of the underwriters, jeopardize
the success of the offering.  If, in the opinion of the managing underwriter,
the registration of all, or part of, the Registrable Securities that the Holders
of Registrable Securities have requested to be included would materially and
adversely affect such public offering, then the Company shall be required to
include in the underwriting only that number of Registrable Securities that the
managing underwriter in good faith believes may be sold without causing such
adverse effect.  If the number of Registrable Securiites to be included in the
underwriting in accordance with the foregoing is less than the total number of
shares that the Holders of Registrable Securities have requested to be included,
then the Holders of Registrable Securities who have so requested shall
participate in the underwriting pro rata based upon their respective holdings of
Registrable Securities.
 
 
3.1.7           The Company shall be entitled to include in any Registration
Statement referred to in this Section 3.1 shares of Common Stock to be sold by
the Company for its own account, except as and to the extent that, in the
opinion of the managing underwriter (if such method of disposition shall be an
underwritten public offering), such inclusion would adversely affect the
marketing of the Registrable Securities to be sold.  To the extent that the
managing underwriter in any such underwritten public offering requires the
exclusion of any securities from such offering, all such excluded securities
shall come solely from the shares to be sold by the Company prior to the
exclusion of any Registrable Securities.
 
 
3.2           Piggyback Registration
 
 
3.2.1           If, at any time commencing on the date hereof and expiring on
the Expiration Date, the Company proposes to file a Registration Statement
(other than under a Registration Statement pursuant to Form S-8 or Form S-4 or
successor forms) to register its securities, and all of the Registrable
Securities are not then covered by an effective Registration Statement, the
Company shall: (A) give written notice by registered mail, at least 20 days
prior to the filing of such Registration Statement to the Holders of its
intention to do so; and (B) include all Registrable Securities in such
Registration Statement with respect to which the Company has received written
requests for inclusion therein within 15 days of after delivery of the Company’s
notice.
 
 
 
6

--------------------------------------------------------------------------------

 
3.2.2           The Company shall have the right at any time after it shall have
given written notice pursuant to this Section 3.2 (irrespective of whether a
written request for inclusion of any Registration Securities shall have been
made) to elect not to file any such Registration Statement, or to withdraw the
same after the filing but prior to the effective date thereof.
 
 
3.2.3           If the Registration Statement pursuant to this Section 3.2
relates to a firmly underwritten public offering and the managing underwriter(s)
advise the Company in writing that in their opinion the number of securities
proposed to be included in the Registration Statement (including the Registrable
Securities) exceeds the number of securities which can be sold therein without
adversely affecting the marketability of the public offering, the Company will
include in such Registration Statement the number of securities requested to be
included which in the opinion of such underwriter(s) can be sold without
adversely affecting the marketability of the offering, pro rata among the
respective holders of all securities proposed to be included in the Registration
Statement.   In addition, the Company shall not be required to include any
Registrable Securities in such underwriting unless the holders thereof accept
the terms of the underwriting as agreed upon by the Company and the managing
underwriters selected by it.
 
 
3.3           Covenants of the Company with Respect to Registration.  In
connection with each Registration under this Section 3, the Company covenants
and agrees as follows:
 
 
3.3.1           The Company shall use its commercially reasonable best efforts
to have any Registration Statement declared effective at the earliest
practicable time.  The Company will promptly notify each Holder of included
Registrable Securities and confirm such advice in writing, (A) when such
Registration Statement becomes effective, (B) when any post-effective amendment
to such Registration Statement becomes effective and (C) of any request by the
SEC for any amendment or supplement to such Registration Statement or any
prospectus relating thereto or for additional information.
 
 
3.3.2           The Company shall furnish to each Holder of included Registrable
Securities such number of copies of such Registration Statement and of each such
amendment and supplement thereto (in each case including each preliminary
prospectus and summary prospectus) in conformity with the requirements of the
Act, and such other documents as such Holders may reasonably request in order to
facilitate their disposition of the Registrable Securities.
 
 
3.3.3           If at any time the SEC should institute or threaten to institute
any proceedings for the purpose of issuing a stop order suspending the
effectiveness of any Registration Statement, the Company will promptly notify
each Registered Holder of Registrable Securities and will use all reasonable
efforts to prevent the issuance of any such stop order or to obtain the
withdrawal thereof as soon as possible.
 
 
 
7

--------------------------------------------------------------------------------

 
3.3.4           The Company will use its good faith reasonable efforts and take
all reasonably necessary action which may be required in qualifying or
registering the Registrable Securities included in a Registration Statement for
offering and sale under the securities or blue sky laws of such states as
reasonably are required by the Holders, provided that the Company shall not be
obligated to execute or file any general consent to service of process or to
qualify as a foreign corporation to do business under the laws of any such
jurisdiction.
 
 
3.3.5           The Company shall deliver promptly to each Holder that has
included Registrable Securities in a Registration Statement and to the managing
underwriter, if any, copies of all correspondence between the SEC and the
Company, its counsel or auditors and all non-privileged memoranda relating to
discussions with the SEC or its staff with respect to the Registration
Statement.
 
 
3.3.6           All expenses incident to the Company’s performance of or
compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, and fees and
disbursements of counsel for the Company and all independent certified public
accountants, underwriters (excluding discounts and commissions) and other
Persons retained by the Company will be borne by the Company.  In no event shall
the Company be obligated to pay any discounts or commissions with respect to the
Registrable Shares sold by any Holder.  In connection with each Registration
Statement, the Company will reimburse the Holders of included Registrable
Securities for the reasonable fees and disbursements of one counsel chosen by
the Holders of a majority of the included Registrable Securities.
 
 
3.4           Indemnification and Contribution
 
 
3.4.1           The Company shall indemnify each Holder of the Registrable
Securities included in any Registration Statement, each of its officers,
directors and agents (including brokers and underwriters selling Registrable
Securities on behalf of the Holder), and each Person, if any, who controls such
Holder within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act against all losses, claims, damages, expenses and/or liabilities
(including all expenses reasonably incurred in investigating, preparing or
defending against any claim whatsoever) to which any of them may become subject
under the Act, the Exchange Act, any state securities laws or otherwise, arising
from such Registration Statement, including, without limitation, any and all
losses, claims, damages, expenses and liabilities caused by (I) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, or (II) any omission or alleged omission to state in the
Registration Statement a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, except insofar as such losses, claims,
damages or liabilities are caused by any such untrue statement or omission or
alleged untrue statement or omission based upon information furnished in writing
to Company by the Holder or any other holder of Registrable Securities expressly
for use therein.
 
 
3.4.2           Prior to the filing of any Registration Statement covering the
Registrable Securities, each Holder of the Registrable Securities to be included
in such Registration Statement shall severally, and not jointly, indemnify the
Company, its officers and directors and each Person, if any, who controls the
Company within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, against all losses, claims, damages, expenses and/or liabilities
(including all expenses reasonably incurred in investigating, preparing or
defending against any claim whatsoever) to which they may become subject under
the Act, the Exchange Act or otherwise, arising from written information
furnished by such Holder, or their successors or assigns, for specific inclusion
in such Registration Statement, except that the maximum amount which may be
recovered from each Holder pursuant to this Section 3.4.2 or otherwise shall be
limited to the amount of net proceeds received by the Holder from the sale of
the Registrable Securities under such Registration Statement.
 
 
 
8

--------------------------------------------------------------------------------

 
3.4.3           In case any proceeding (including any governmental
investigation) shall be instituted involving any Person in respect of which
indemnity may be sought pursuant to this Section 3.4, such Person (an
“Indemnified Party”) shall promptly notify the Person against whom such
indemnity may be sought (the “Indemnifying Party”) in writing and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party, and shall assume the
payment of all fees and expenses; provided that the failure of any Indemnified
Party so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent (and only to the extent
that) that the Indemnifying Party is materially prejudiced by such failure to
notify.  In any such proceeding, any Indemnified Party shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (A) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(B) in the reasonable judgment of such Indemnified Party representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them.  It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties (including in the case of Holder, all of its
officers, directors and controlling persons) and that all such fees and expenses
shall be reimbursed as they are incurred.  In the case of any such separate firm
for the Indemnified Parties, the Indemnified Parties shall designate such firm
in writing to the Indemnifying Party.  The Indemnifying Party shall not be
liable for any settlement of any proceeding effected without its written consent
(which consent shall not be unreasonably withheld or delayed), but if settled
with such consent, or if there be a final judgment for the plaintiff, the
Indemnifying Party shall indemnify and hold harmless such Indemnified Parties
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment.  No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such proceeding.
 
 
3.4.4           To the extent any indemnification by an Indemnifying Party is
prohibited or limited by law, the Indemnifying Party agrees to make the maximum
contribution with respect to any amounts for which, he, she or it would
otherwise be liable under this Section 3.4 to the fullest extent permitted by
law; provided, however, that (A) no contribution shall be made under
circumstances where a party would not have been liable for indemnification under
this Section 3.4, and (B) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning used in the Act) shall be
entitled to contribution from any party who was not guilty of such fraudulent
misrepresentation.
 
 
 
9

--------------------------------------------------------------------------------

 
3.5           Miscellaneous.
 
 
3.5.1           Nothing contained in this Agreement shall be construed as
requiring the Holders to exercise their Warrants prior to the filing of any
Registration Statement or the effectiveness thereof.
 
 
3.5.2           Each Holder of Registrable Securities in any Registration
Statement shall furnish to the Company such information regarding such Holder,
the Registrable Securities held by such Holder, and the distribution proposed by
such Holder as the Company may reasonably request in writing and as shall be
required in connection with any registration, qualification or compliance
referred to in this Warrant.
 
 
4.           Definitions.  The following terms have the meanings set forth
below:
 
 
4.1           “Act” means the Securities Act of 1933, as amended.
 
 
4.2            “Equity Securities” means the capital stock of a person or entity
and/or any options, warrants, calls, rights, commitments, convertible securities
and other securities pursuant to which the holder, directly or indirectly, has
the right to acquire (with or without additional consideration) capital stock or
equity of such person or entity.
 
 
4.3           “Event of Default” means any event that constitutes an “Event of
Default” under Section 6 of the Loan Agreement.
 
 
4.4            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
 
4.5           “Fair Market Value” shall be determined on a per share basis as of
the close of the business day preceding the date of exercise, which
determination shall be made as follows:  (a) if the Common Stock is listed on a
national securities exchange or admitted to unlisted trading privileges on such
an exchange, or quoted on either the Nasdaq Global Select Market, Nasdaq Global
Market or the Nasdaq Capital Market of the automated quotation service operated
by The Nasdaq Stock Market, Inc., the Fair Market Value shall be the last
reported sale price of that security on such exchange or system on the day for
which the current market price is to be determined or, if no such sale is made
on such day, the average of the highest closing bid and lowest asked price for
such day on such exchange or system; (b) if the Common Stock is not so listed or
quoted or admitted to unlisted trading privileges, the Fair Market Value shall
be the average of the last reported highest bid and lowest asked prices quoted
on the Nasdaq OTC Bulletin Board, or, if not so quoted, then by the Pink OTC
Markets, Inc. on the last business day prior to the day for which the Fair
Market Value is to be determined; or (c) if the Common Stock is not so listed or
quoted or admitted to unlisted trading privileges and bid and asked prices are
not reported, the Fair Market Value shall be determined by the Company’s Board
of Directors in its  reasonable, good faith judgment.
 
 
10

--------------------------------------------------------------------------------

 
 
4.6           “Holders” means the Registered Holder, and the registered holders
of all other Warrants originally issued pursuant the Loan Agreement, and the
registered holders of the Registrable Securities.
 
 
4.7            “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
 
4.8            “Registered Holder” means the registered holder of this Warrant.
 
 
4.9           “Registrable Securities” means the Warrant Shares and any
securities issued with respect to the Warrant Shares pursuant hereto, provided
that the Warrant Shares and such other securities shall no longer be Registrable
Securities once they have been sold or transferred pursuant to an effective
Registration Statement under the Act or pursuant to Rule 144, or may be sold by
the Holder pursuant to Rule 144 without volume limitations.
 
 
4.10           “Registration” shall mean a registration of the sale of the
Registrable Securities under the Act pursuant to Section 3 of this Agreement.
 
 
4.11           “Registration Statement” shall mean the registration statement,
as amended from time to time, filed with the SEC in connection with a
Registration, and each prospectus that is used in connection with such
Registration Statement (including any preliminary prospectus).
 
 
4.12           “Rule 144” means Rule 144 of the SEC under the Act.
 
 
4.13           “SEC” means the United States Securities and Exchange Commission,
or any successor regulatory agency.
 
 
4.14           “Stock Sale” means the sale (or series of related sales) by the
Company of its Common Stock or preferred stock, after the date of this Warrant,
in a capital raising transaction, for aggregate gross proceeds to the Company of
at least $1,000,000, but excluding any such sale (A) pursuant to the exercise
options issued under a Company stock option plan, (B) in connection with the
acquisition of a business or technology, (C) pursuant to the conversion of the
indebtedness or the exercise or conversion of derivative securities outstanding
on the date hereof, or (D) pursuant to the exercise of the Three-Year Warrant.
 
 
4.15           “Warrant” means this Warrant.
 
 
4.16           “Warrant Shares” means shares of the Common Stock issuable upon
exercise of this Warrant; provided, however, that if there is a change such that
the securities issuable upon exercise of this Warrant are issued by a Person
other than the Company or there is a change in the class of securities so
issuable, then the term “Warrant Shares” shall mean shares of the security
issuable upon exercise of the Warrant if such security is issuable in shares, or
shall mean the equivalent units in which such security is issuable if such
security is not issuable in shares.
 
 
5.           No Voting Rights; Limitations of Liability. This Warrant shall not
entitle the holder hereof to any voting rights or other rights as a stockholder
of the Company.  No provision hereof, in the absence of affirmative action by
the Registered Holder to purchase Warrant Shares, and no enumeration herein of
the rights or privileges of the Registered Holder shall give rise to any
liability of such Registrable Holder for the Exercise Price or as a stockholder
of the Company.
 
 
 
11

--------------------------------------------------------------------------------

 
6.           Warrant Transferable.  Subject to compliance with applicable
securities laws and the terms of this Section 6, this Warrant and all rights
hereunder are transferable pursuant hereto, in whole or in part, without charge
to the Registered Holder upon surrender of this Warrant with a properly executed
Assignment (in the form of Exhibit II hereto), and such other documents as the
Company shall reasonably request, at the principal office of the Company.
 
 
7.           Warrant Exchangeable for Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Registered Holder at the
principal office of the Company, for new Warrants of like tenor representing in
the aggregate the purchase rights hereunder, and each of such new Warrants shall
represent such portion of such rights as is designated by the Registered Holder
at the time of such surrender.  The date the Company initially issues this
Warrant shall be deemed to be the “Date of Issuance” hereof regardless of the
number of times new certificates representing the unexpired and unexercised
rights formerly represented by this Warrant shall be issued.  All Warrants
representing portions of the rights hereunder are referred to herein as the
“Warrants.”
 
 
8.           Replacement.  Upon receipt of evidence reasonably satisfactory to
the Company of the ownership and the loss, theft, destruction or mutilation of
any certificate evidencing this Warrant, and in the case of any such loss, theft
or destruction, upon receipt of indemnity reasonably satisfactory to the
Company, or, in the case of any such mutilation upon surrender of such
certificate, the Company shall (at the expense of the Registered Holder) execute
and deliver in lieu of such certificate a new certificate of like kind
representing the same rights represented by such lost, stolen, destroyed or
mutilated certificate and dated the date of such lost, stolen, destroyed or
mutilated certificate.
 
 
9.           Notices.  All notices, requests, deliveries, consents and other
communications provided for herein shall be in writing and shall be effective
upon delivery in person, faxed, or mailed by certified or registered mail,
return receipt requested, postage pre-paid, addressed as follows:
 
If to the Company, to:
 
   
ORGANIC ALLIANCE, INC.
401 Monterey Street, Suite 202
Salinas, CA 93901
Attn:   Parker Booth
Fax:   (831) 783-1668 
 

 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
with a copy (which shall not constitute notice) to:
 
Breslow & Walker, LLP
100 Jericho Quadrangle, Suite 230
Jericho, NY 11753
Attn:  Len Breslow
Fax:  (516) 822-6544
 
 
 
If to TMGP, to:
 
 
THREAD MASTER GP LLC
10880 Wilshire Blvd., Suite 950
Los Angeles, CA 90024
Attn:           Anshuman (Andy) Dube
Fax:           (310) 500-2151
 
 
with a copy to:
 
 
TroyGould PC
1801 Century Park East, Suite 1600
Los Angeles, CA 90067
Facsimile: (310) 789-1426
Attention: Istvan Benko, Esq.
 
 

or, in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a Registered Holder) or to the
Registered Holder (in the case of the Company) in accordance with the provisions
of this paragraph.
 
 
10.           Amendment and Waiver.  Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holders
representing a majority of the Warrant Shares obtainable upon exercise of the
then-outstanding Warrants.
 
 
11.           Descriptive Headings; Governing Law
 
 
11.1           The descriptive headings of the several Sections of this Warrant
are inserted for convenience only and do not constitute a part of this Warrant.
 
 
11.2           All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of California, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of California or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
California.
 
 
12.           Warrant Register.  The Company shall maintain at its principal
executive office books for the registration and the registration of transfer of
this Warrant.  The Company may deem and treat the Registered Holder as the
absolute owner hereof (notwithstanding any notation of ownership or other
writing thereon made by anyone) for all purposes and shall not be affected by
any notice to the contrary.
 
 
13

--------------------------------------------------------------------------------

 
 
13.           Fractions of Shares. The Company may, but shall not be required,
to issue a fraction of a Warrant Share upon the exercise of this Warrant in
whole or in part.  As to any fraction of a share which the Company elects not to
issue, the Company shall make a cash payment in respect of such fraction in an
amount equal to the same fraction of the Fair Market Value of a Warrant Share on
the date of such exercise.
 
 
14.           Attorneys’ Fees.  If any action, suit, arbitration or other
proceeding is instituted to remedy, prevent or obtain relief from a default in
the performance by any party to this Warrant of its obligations under this
Warrant, the prevailing party shall recover all of such party’s attorneys’ fees
incurred in each and every such action, suit, arbitration or other proceeding,
including any and all appeals or petitions therefrom.  As used in this Section,
attorneys’ fees shall be deemed to mean the full and actual costs of any legal
services actually performed in connection with the matters involved calculated
on the basis of the usual fee charged by the attorney performing such services
and shall not be limited to “reasonable attorneys’ fees” as defined in any
statute or rule of court.
 
 
* * * * *
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed and
attested by its duly authorized officer and to be dated as of the Date of
Issuance hereof.
 



 
ORGANIC ALLIANCE, INC.
 
 
By:  _____________________                                                 
        Parker Booth, CEO









 
14

--------------------------------------------------------------------------------

 
EXHIBIT I
 
EXERCISE AGREEMENT
 


To:
 
 
Dated:
 
 



The undersigned, pursuant to the provisions set forth in the attached Warrant
(Certificate No. W-____), hereby subscribes for the purchase of ______ Warrant
Shares covered by such Warrant and makes payment herewith in full therefor at
the price per share provided by such Warrant.  Please issue the Warrant Shares
in the following names and amounts:
 


Name
 
Number of Warrant Shares
                                                        Signature
_______________________________         Address _______________________________
                _______________________________      

 
 
 
Exhibit I-1

--------------------------------------------------------------------------------

 
 






EXHIBIT II
 
ASSIGNMENT
 


FOR VALUE RECEIVED, _____________________________ hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(Certificate No. W _____) with respect to the number of the Warrant Shares
covered thereby set forth below, unto:
 


Name of Assignee
 
Address
 
No. of Shares
                                                           
Signature
_______________________________    
Witness
_______________________________    



The Assignee agrees to be bound by the terms of the Warrant.
 


Signature
_______________________________     
Witness
_______________________________     





 
 
 
 

 
 
Exhibit I-2

--------------------------------------------------------------------------------

 